In The
                                Court of Appeals
                       Seventh District of Texas at Amarillo
                                ________________________

                                     No. 07-14-00162-CR
                                ________________________

                       WILLIAM DONALD STANLEY, APPELLANT

                                               V.

                            THE STATE OF TEXAS, APPELLEE



                            On Appeal from the 31st District Court
                                     Gray County, Texas
                  Trial Court No. 8249; Honorable Steven Emmert, Presiding


                                       December 16, 2014

                              MEMORANDUM OPINION
                    Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.


       In October 2012, pursuant to a plea bargain, Appellant, William Donald Stanley,

was granted deferred adjudication community supervision for eight years and assessed

a $2,000 fine for injury to a child, elderly individual or disabled individual with intent to

commit bodily injury.1 In January 2014, the State moved to proceed with adjudication


       1
          TEX. PENAL CODE ANN. § 22.04(a)(3) (West Supp. 2014). As charged, the offense is a third
degree felony. Id. at (f).
alleging Appellant violated the terms and conditions of community supervision by

possessing and/or consuming marihuana on three separate occasions.                              Following a

hearing on the State’s motion at which Appellant entered a plea of true, the trial court

adjudicated him guilty of the original offense and sentenced him to six years

confinement and the original fine, less any amounts paid. In presenting this appeal,

counsel has filed an Anders2 brief in support of a motion to withdraw.                            We grant

counsel’s motion and affirm.


        In support of his motion to withdraw, counsel certifies he has conducted a

conscientious examination of the record, and in his opinion, the record reflects no

potentially plausible basis for reversal of Appellant’s conviction. Anders v. California,

386 U.S. 738, 744-45, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967); In re Schulman, 252

S.W.3d 403, 406 (Tex. Crim. App. 2008). Counsel candidly discusses why, under the

controlling authorities, the record supports that conclusion.                   See High v. State, 573

S.W.2d 807, 813 (Tex. Crim. App. 1978). Counsel has demonstrated he has complied

with the requirements of Anders and In re Schulman by (1) providing a copy of the brief

to Appellant, (2) notifying him of his right to review the record and file a pro se response

if he desired to do so,3 and (3) informing him of his right to file a pro se petition for

discretionary review. In re Schulman, 252 S.W.3d at 408.4 By letter, this Court granted

        2
         Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967).
        3
            This Court is aware of the decision in Kelly v. State, 436 S.W.3d 313 (Tex. Crim. App. 2014).
        4
           Notwithstanding that Appellant was informed of his right to file a pro se petition for discretionary
review upon execution of the Trial Court’s Certification of Defendant’s Right of Appeal, counsel must
comply with Rule 48.4 of the Texas Rules of Appellate Procedure which provides that counsel shall within
five days after this opinion is handed down, send Appellant a copy of the opinion and judgment together
with notification of his right to file a pro se petition for discretionary review. In re Schulman, 252 S.W.3d
at 408 n.22 & 411 n.35. The duty to send the client a copy of the court of appeals’s decision is an
informational one, not a representational one. It is ministerial in nature, does not involve legal advice, and
exists after the court of appeals has granted counsel’s motion to withdraw. Id. at 411 n.33.
                                                          2
Appellant an opportunity to exercise his right to file a response to counsel’s brief, should

he be so inclined. Id. at 409 n.23. Appellant did not file a response. By letter, the State

acknowledged the filing of the Anders brief and notified this Court it would not be filing a

brief at this time.


                                       BACKGROUND


       Appellant was charged with causing bodily injury to an individual sixty-five years

of age or older. At the revocation hearing, he testified he is addicted to marihuana. He

admitted he “failed to stay clean and sober.” He further testified he would benefit from a

long-term residential treatment program as he had done decades earlier while in the

Navy. According to his community supervision officer, Appellant originally rejected an

offer for rehabilitation and has a tendency to relapse.


       By the Anders brief, counsel raises arguable issues on the sufficiency of the

evidence to adjudicate Appellant, ineffective assistance of counsel and the severity of

punishment. He concludes, however, that no reversible error is presented.


                                   STANDARD OF REVIEW


       An appeal from a trial court's order adjudicating guilt is reviewed in the same

manner as a revocation hearing. See TEX. CODE CRIM. PROC. ANN. art. 42.12, § 5(b)

(West Supp. 2014). When reviewing an order revoking community supervision imposed

under an order of deferred adjudication, the sole question before this Court is whether

the trial court abused its discretion. Rickels v. State, 202 S.W.3d 759, 763 (Tex. Crim.

App. 2006); Cardona v. State, 665 S.W.2d 492, 493 (Tex. Crim. App. 1984); Jackson v.

State, 645 S.W.2d 303, 305 (Tex. Crim. App. 1983). In a revocation proceeding, the
                                             3
State must prove by a preponderance of the evidence that the probationer violated a

condition of community supervision as alleged in the motion.        Cobb v. State, 851

S.W.2d 871, 874 (Tex. Crim. App. 1993). If the State fails to meet its burden of proof,

the trial court abuses its discretion in revoking community supervision. Cardona, 665

S.W.2d at 494. In determining the sufficiency of the evidence to sustain a revocation,

we view the evidence in the light most favorable to the trial court's ruling. Jones v.

State, 589 S.W.2d 419, 421 (Tex. Crim. App. 1979).          Additionally, a plea of true

standing alone is sufficient to support a trial court’s revocation order. Moses v. State,

590 S.W.2d 469, 470 (Tex. Crim. App. 1979).


      We have independently examined the entire record to determine whether there

are any non-frivolous issues which might support the appeal. See Penson v. Ohio, 488

U.S. 75, 80, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988); In re Schulman, 252 S.W.3d at

409; Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991). We have found no

such issues. See Gainous v. State, 436 S.W.2d 137, 138 (Tex. Crim. App. 1969). After

reviewing the record and counsel’s brief, we agree with counsel that there is no

plausible basis for reversal. See Bledsoe v. State, 178 S.W.3d 824, 826-27 (Tex. Crim.

App. 2005).


      Accordingly, the trial court’s judgment is affirmed and counsel's motion to

withdraw is granted.


                                                      Patrick A. Pirtle
                                                          Justice


Do not publish.


                                           4